In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                            No. 13-744V
                                     Filed: December 29, 2014
                                         Not for Publication


*************************************
JACKIE ALLEN WILLIAMS,                       *
                                             *
              Petitioner,                    *       Damages decision based on stipulation;
                                             *       influenza (flu) vaccine; Guillain-Barré
 v.                                          *       Syndrome (GBS)
                                             *
SECRETARY OF HEALTH                          *
AND HUMAN SERVICES,                          *
                                             *
              Respondent.                    *
                                             *
*************************************
Diana Stadelnikas Sedar, Sarasota, FL, for petitioner.
Alexis B. Babcock, Washington, DC, for respondent.


MILLMAN, Special Master

                              DECISION AWARDING DAMAGES1

         On December 29, 2014, the parties filed the attached stipulation in which they agreed to
settle this case and described the settlement terms. Petitioner alleges that he suffered
Guillain-Barré Syndrome (“GBS”) that was caused by his March 16, 2011 receipt of influenza
vaccine. Petitioner further alleges that he suffered the residual effects of this injury for more than
six months. Respondent denies that petitioner’s GBS was caused-in-fact by his influenza
vaccination and further denies that the vaccine caused any other injury or his current condition.
Nonetheless, the parties agreed to resolve this matter informally.

1
  Because this unpublished decision contains a reasoned explanation for the special master's action in this
case, the special master intends to post this unpublished decision on the United States Court of Federal
Claims’s website, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899,
2913 (Dec. 17, 2002). Vaccine Rule 18(b) states that all decisions of the special masters will be made
available to the public unless they contain trade secrets or commercial or financial information that is
privileged and confidential, or medical or similar information whose disclosure would constitute a clearly
unwarranted invasion of privacy. When such a decision is filed, petitioner has 14 days to identify and
move to delete such information prior to the document=s disclosure. If the special master, upon review,
agrees that the identified material fits within the banned categories listed above, the special master shall
delete such material from public access.
        The undersigned finds the terms of the stipulation to be reasonable. The court hereby
adopts the parties’ said stipulation, attached hereto, and awards compensation in the amount and
on the terms set forth therein. Pursuant to the stipulation, the court awards:

    a. a lump sum of $44,931.14, representing compensation for all damages that would be
       available under 42 U.S.C. § 300aa-15(a). The award shall be in the form of a check for
       $44,931.14 payable to petitioner;

    b. a lump sum of $68.68, representing compensation for satisfaction of the State of Idaho
       Medicaid lien. The award shall be in the form of a check for $68.68 payable jointly to
       petitioner and

                        HMS Recovery Unit
                        P.O. Box 2894
                        Boise, Idaho 83701-5875
                        ATTN: Summer Edwards

        Petitioner agrees to endorse this payment to the State of Idaho; and

    c. a lump sum of $25,907.00, representing reimbursement for a medical expense incurred by
       petitioner as a result of his GBS. The award shall be in the form of a check for
       $25,907.00, made payable jointly to petitioner and Community Hospital of Anaconda.
       Petitioner agrees to endorse this payment to Community Hospital of Anaconda.

        In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of the
court is directed to enter judgment herewith.2


IT IS SO ORDERED.


Dated: December 29, 2014                                                           s/ Laura D. Millman
                                                                                      Laura D. Millman
                                                                                       Special Master




2
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party, either separately or
jointly, filing a notice renouncing the right to seek review.
                                                    2